COMPLAINT

(for filers who are prisoners without lawyers)

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

 

(Full name of plaintiff(s))

MWidhy Wola NedbecKer re.

 

 

v. Case Number:

(Full name of defendant(s))

 

(to be supplied by Clerk of Court)
~~) Doo

enoshnce ( Auk wos \ Doctor
\henosho. ( conky Soil Medical st

 

A. PARTIES

1. Plaintiff is a citizen of \Wi Sscmsin , and is located at
(State)

' asd kok Box A S203
(Address of prison or jail)

(If more than one plaintiff is filing, use another piece of paper.)

2. Defendant Verocho Cemby ail ond medical Skate
(Name)

~ ‘

is (if a person or private corporation) a citizen of \S

Complaint — 1
Case 2:20-cv-01222-PP_ Filed 08/10/20 Page 1o0f5 Document 1

 
(State, if known)

and (if a person) resides at_\{@O@ EDM a). Kencbha tot Salto
(Address, if known)

and (if the defendant harmed you while doing the defendant's job)

worked for Kenosha Ce 2acy VWoal~ OOD SS st. WemoSha, wh S3\40

(Employer’s name and address, if known)
(If you need to list more defendants, use another piece of paper.)
B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:

    

1. Who violated your rights;
2. What each defendant did;
3. When they did it;
4. Where it happened; and
5. Why they did it, if you know.
Lan Wonwory 20 cer NCS ho SHE Ee cpes . Blood
eres speeboWen ood Ware CCSS Shaved ¥

Gre Necvess Samolex Comldy ound B (Genital) were were

couiiige eal ocesenck ducing, Moe wanmenk Me dnctoct Mele,

 

euxrse Wn Qosteol o& Shock Secon beard, Shook hale, over enh,
onorer nuorse( cannmk ceceait hod ond a Cocrecdional Officer
comes “Deda (wale a 1he Acchor cenorhe, tok t seshed
ceive ond ceed me & ttve ever hod ortlomokS Qrenrous
ko Mac Nes cegltS. 1 toid lam yes, Mnccl tive bod 2.

Complaint — 2
Case 2:20-cv-01222-PP_ Filed 08/10/20 Page 2o0f5 Document 1

 
Sanatex. B_codlorenlks. S Me. Licek of Ann © went +o \Lenebha,

 

Wemocial Hespita tol for pwd wos QtaSEn ced \Volex, bot

LAGS ‘ake ok Ahe Qharmacy thot inn Lusprance_covidnt

 

 

2m, foc mnnhS Lend Oe Keacing, A\nock a Would VAL Can

 

awd Whe. wa fa : Me

Tt. = Waited +0 if iw

Op Guay 6 oon ANnen Vk did nok and bad colten
esivel Wee 0. ke key Woe Heo

GerviceS Uni \ SAcokewndy Sod em on an owrbceckk and
a x COAMe of Oe
kticer C caso Eicek roune) cecovhed wie, ko Weallh, Services

ere. : ‘ cs \ C.D
ad i

asked wae, \f iA wee * cneuered Yes Wow \ond, Vad, 4 lan A

Ve ¢/

ik? : > Nv ; x WORE, i
on Mane Side of wast Denis Weta Oy eu, Scob-lwe ooter
papel Gb , rex | aren

Wwoul rid we Cc stead

OF Valbrex( an Cord wital) Xx wos orescribed \ydroarti gore. Cream
ie rashes), co feee because by docervaone © CHAM oes NOX ket

Cem ain SE
Viral In PEAICDS 9 ao rego 3 SMS Qk CeC\ENE O& TESQOW
bere, \c\ 09 950 aera DOC. oreo mye Sy 2 Belg, “oe na, Nod Se%

   

 
C. JURISDICTION

Kl I am suing for a violation of federal law under 28 U.S.C. § 1331.

OR

 

 

 

I am suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is

$

 

D. RELIEF WANTED

Describe what you want the Court to do if you win your lawsuit. Examples may
include an award of money or an order telling defendants to do something or to
stop doing something.

TE SX win wag Loudsuit, & would lie he. court bo

‘ack Ae coun order Ae Nun, Me deferdonks bo Ove

 

vy n : \3

earn xO Cover ALL Can n awd. eobtler \ nee, ,

 

 

 

 

 

 

Complaint — 4
Case 2:20-cv-01222-PP Filed 08/10/20 Page 4o0f5 Document 1
E. JURY DEMAND

I want a jury to hear my case.

 

 

 

 

 

\/|- YES _|-NO

 

 

 

I declare under penalty of perjury that the foregoing 1s true and correct.
Complaint signed this S Lo. day of Ax ie St 20.20 .

Respectfully Submitted,

Aria Nudd, 0

Signature ofPlaintiff

HF (A\&

Plaintiff’s Prisoner ID Number

‘

—OARe. \ oN ECan OV" LNEKAOTNOV

AD eek JFOO- Wann WH E24@3
(Mailing Address of Plaintiff)

(If more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FULL FILING FEE

I DO request that I be allowed to file this complaint without paying the filing fee.
Ihave completed a Request to Proceed in District Court without Prepaying the
Full Filing Fee form and have attached it to the complaint.

 

 

I DO NOT request that I be allowed to file this complaint without prepaying the
filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this

complaint.

 

 

Complaint — 5
Case 2:20-cv-01222-PP_ Filed 08/10/20 Page 5of5 Document 1
